Waychoff, P. J.,
This matter comes before the court in the following manner: On November 12, 1932, plaintiffs filed a bill in equity for specific performance, which bill was duly served, as shown by the sheriff’s return filed November 15, 1935, service being made upon the nonresident defendants in accordance with an order of court dated November 25, 1935, and filed in our prothonotary’s office on December 25, 1935. On December 26, 1935, defendant, C. J. Kluser, by his attorney, O. R. Hughes, presented certain preliminary objections to the bill. Before this matter came to be heard, plaintiffs discontinued their action on July 10,1936. This they did without payment of costs, and the matter remains upon the argument list encumbering the records of this court pending payment of such costs.
After an examination of the matter we have decided that in every case of this kind plaintiff is responsible for the payment of costs when he discontinues his action, and for that reason we are making the following

Order

And now, March 29, 1937, this matter came on to be heard, was argued, and after consideration the prothonotary is directed to enter judgment against plaintiffs for the full amount of the costs incurred in this matter, as shown by the records hereof.
From S. M. Williamson, Waynesburg.